Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/929,378 filed on November 03, 2021.

Specification
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Therefore, a suitable elaboration of the title of the invention is suggested.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a conductive layer coupled directly to the second side of the silicon layer; and an insulative layer coupled directly to the conductive layer, wherein the insulative layer is coupled to silicon only through the conductive layer and the second side of the silicon layer” in claim 7, lines 3-5 must be shown or the feature(s) canceled from the claim(s). Similarly, “an insulative layer coupled directly to a conductive layer coupled directly to the silicon layer;” in claim 15, lines 4-6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	The amended limitation of claim 1 recites “wherein the silicon layer is background”, which is not clear what the applicant is trying to accomplish with the quoted limitation, wherein the applicant’s original specification has not disclosed any detail or any implication of ‘background’, therefore, the amended limitation is ambiguous which required to rephrase the limitation (s) to eliminate the ambiguity and/or clarify or cancel the limitation (s). For the purpose of examining, the limitation is considered as “wherein the silicon layer is a background layer”.
The claims 2, 4-6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on the claim 1.

8.	The amended limitation of claim 15 recites “wherein the silicon layer is backround”, which is not clear what the applicant is trying to accomplish with the quoted limitation, wherein the applicant’s original specification has not disclosed any detail or any implication of ‘background’, therefore, the amended limitation is ambiguous which required to rephrase the limitation (s) to eliminate the ambiguity and/or clarify or cancel the limitation (s). For the purpose of examining, the limitation is considered as “wherein the silicon layer is a background located below the semiconductor device”.
The claims 16-20 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on the claim 15.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Sadaka (2012/0248622 A1).
Regarding independent claim 1, Sadaka discloses a silicon-on-insulator (SOI) die comprising (Fig. 5):
a silicon layer (104, ¶50) comprising a first side (upper side) and a second side (bottom side); and
an insulative layer (105, ¶53) coupled directly to the second side (bottom side) of the silicon layer (104), wherein the insulative layer (105) is only coupled to silicon through the second side (bottom side) of the silicon layer (104);
wherein the silicon layer (104) is a background layer (the silicon layer 104 is considered to locate below a semiconductor device 122, therefore, the silicon layer considered as background); and
wherein the silicon layer (104) is less than 35 micrometers thick (1 micron or less, ¶51, which is within the claimed thickness because of open-ended lower limit).
Regarding claim 2, Sadaka discloses wherein (Fig. 5), further comprising one or more semiconductor devices (122, ¶67) on the first side (upper side) of the silicon layer (104).
Regarding claim 4, Sadaka discloses wherein (Fig. 5) the insulative layer (105) comprises a thermally conductive material (SiO2, ¶53 which is an electrically insulating material but thermally conductive as the applicant disclosed in the original specification, paragraph [0036]).
Regarding claim 5, Sadaka discloses wherein (Fig. 5) the silicon layer (104) comprises no bubbles therein (there is no indication of bubbles in the silicon layer 104 per the prior art).
Regarding claim 6, Sadaka discloses wherein (Fig. 5) the silicon layer comprises no implanted gas therein (there is no indication of hydrogen or any gas implanted in the silicon layer 104 per the prior art).

12.	Claims 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Sadaka (2012/0248622 A1).
Regarding independent claim 15, Sadaka discloses a silicon-on-insulator (SOI) die consisting of (Fig. 5):
a silicon layer (104, ¶50) comprising a first side (upper side) and a second side (bottom side);
a semiconductor device (122, ¶67) coupled to the first side (upper side) of the silicon layer (104); and
an insulative layer (105, ¶53) coupled directly to a conductive layer (106) coupled directly to the silicon layer (104);
wherein the silicon layer (104) is a background located below the semiconductor device (122) and the silicon layer (104) is less than 35 micrometers thick (1 micron or less, ¶51 which is within the claimed thickness because of open-ended lower limit).
Regarding claim 16, Sadaka discloses wherein (Fig. 5) the insulative layer (105, see Fig. 5) is not coupled to any other silicon layer.
Regarding claim 18, Sadaka discloses wherein (Fig. 5) the silicon layer (104) comprises no bubbles therein (there is no indication of bubbles in the silicon layer 104 per the prior art).
Regarding claim 19, Sadaka discloses wherein (Fig. 5) the silicon layer comprises no implanted hydrogen therein (there is no indication of hydrogen implanted in the silicon layer 104 per the prior art).

Allowable Subject Matter
13.	Claims 7-14 are allowed.
14.	The following is an examiner’s statement of reasons for allowance:
Claim 7: the prior art of record alone or in combination neither teaches nor makes obvious a silicon-on-insulator (SOI) die comprising:
....
wherein the insulative layer is coupled to silicon only through the conductive layer and the second side of the silicon layer.
Response to Arguments
15.	It has been acknowledged that the applicant amended claims 1, 6, 7, 15, 16 and cancelled claim 3, per the response dated on 11/03/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the previously cited prior art reference, Sadaka still teaches the amended limitations, as explained in the current office action above. In the following, some responses are provided as appropriate.
a. The office apprehends SOI comprises a silicon layer, however, a suitable elaboration of the title of the invention is suggested.
b. The applicant’s drawings are not properly relates the claimed limitations, therefore, an appropriate drawing replacement sheet is recommended.
c. Claims 1, 15 recite “the silicon layer is less than 25 micrometers thick” which is open-ended towards the lower bound limit, therefore, the prior art meets the limitation which is 1 micron or less thickness.
d. Claim 1 recites “the silicon layer is background” which is not clear or described in the applicant’s original specification.
 e. Claim 15 recites “the silicon layer is backround” which is confusing whether it is ‘backround’ or should be ‘background’, and not described in the applicant’s original specification.
In summary, the claims have been rejected based on how the claim languages have been constructed.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819